 1   BARBARA MARIE RIZZO (CSBN 172999)
     Attorney at Law
 2   P. O. Box 383103
     Waikoloa, HI 96738
 3
     Telephone: 808-785-6088
 4
     Fax: 808-440-0699
     e-mail: mail@fedlaborlaw.com
 5
     Attorney for Plaintiff Sherry Lynn Jones
 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
                                     SACRAMENTO DIVISION
10
     _________________________________
11   SHERRY LYNN JONES,               )       Case No.:    2:19-CV-01273-AC
                                      )
12                    Plaintiff,      )        STIPULATION AND [PROPOSED] ORDER
                                      )        FOR AN EXTENSION OF TIME FOR
13              v.                    )        PLAINTIFF TO FILE HER
                                      )        MOTION FOR SUMMARY JUDGMENT
14   ANDREW SAUL, Commissioner of     )
     Social Security,                 )
15
                                      )
16                    Defendant.      )
     _________________________________)
17

18         IT IS HEREBY STIPULATED, by and between the parties, through their

19   respective counsel of record, that Plaintiff shall have an extension of time
20
     of 30 days to file her Motion for Summary Judgment.        This is the first
21
     continuance sought by Plaintiff.     Pursuant to the Court's Scheduling Order,
22
     the current due date for Plaintiff's Motion for Summary Judgment is January
23
     23, 2020.   If the extension of time is granted, the new due date will be
24
     February 24, 2020.
25
           There is good cause for this request.     Plaintiff's counsel had a
26

27
     family medical emergency that required her to be out of town and out of the

28   office from January 8 until January 21, 2020.



     STIPULATION & [PROPOSED]                 1
     ORDER FOR TIME EXTENSION
     2:19-cv-01273-AC
 1           Therefore, Plaintiff is respectfully requesting additional time up to

 2   and including February 24, 2020 to file her Motion for Summary Judgment.
 3
     This request is made in good faith with no intention to unduly delay the
 4
     proceedings.
 5
                                        Respectfully submitted,
 6

 7
     Date:    January 22, 2020          "/s/Barbara Marie Rizzo"
 8                                      BARBARA MARIE RIZZO
                                        Attorney for Plaintiff
 9

10

11   Date:    January 22, 2020          "/s/Daniel Talbert"
                                        (As authorized by e-mail on 1/22/20)
12                                      DANIEL TALBERT
                                        Attorney for Defendant
13

14
                                           ORDER
15

16   APPROVED AND SO ORDERED.
     DATED: January 23, 2020
17

18

19

20

21

22

23

24

25

26

27

28




     STIPULATION & [PROPOSED]                2
     ORDER FOR TIME EXTENSION
     2:19-cv-01273-AC
